DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 05/04/21.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The rejection of Claim 9 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as set forth in the Non-Final Rejection filed 02/23/21 is overcome by the cancellation of the claim.

4.	The rejection of Claims 1-8 and 10-20 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as set forth in the Non-Final Rejection filed 02/23/21 is overcome by the Applicant’s amendments.

5.	The rejection of Claims 1-8, 13, 14, and 16-20 under 35 U.S.C. 102(a)(1) as being anticipated by Parham et al. (WO 2011/006574 A1) as set forth in the Non-Final Rejection filed 02/23/21 is overcome by the Applicant’s amendments.

6.	The rejection of Claim 15 under 35 U.S.C. 103 as being unpatentable over Parham et al. (WO 2011/006574 A1) is overcome by the Applicant’s amendments.

Examiner’s Note
7.	The Office has relied on national phase publication US 2012/0126179 A1 as the English equivalent of WIPO publication WO 2011/006574 A1 (herein referred to as “Parham et al.”).

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

9.	Claims 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
	The claim, which is dependent on Claim 1, recites the structures 6 and 7 which lie outside the scope of the condensed cyclic compound of Formula 1 as defined by the Applicant.  Notice that Claim 1 recites that “at least one of n31 and n41 is selected from 2, 3, 4, 5, 6, 7, 8, 9, and 10.”


Allowable Subject Matter
10.	Claims 1-8, 10-11, and 13-20 are allowed.
	The closest prior art is provided by Parham et al. (WO 2011/006574 A1), which discloses compounds of the following form:

    PNG
    media_image1.png
    272
    329
    media_image1.png
    Greyscale

([0013]) where R = substituent including a monoaromatic ring system having 5-60 aromatic ring atoms ([0014]).  An embodiment is disclosed:

    PNG
    media_image2.png
    227
    409
    media_image2.png
    Greyscale

(page 9).  However, it is the position of the Office that neither Parham et al. singly nor in further combination with any other prior art reads on the condensed cyclic compound of 

Response to Arguments
11.	Applicant’s arguments with respect to the deficiencies of the previously cited prior art have been considered but are moot in view of the new grounds of rejection as set forth above.

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.